Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                               October 15, 2014

The Court of Appeals hereby passes the following order:

A15E0008. GERALD PITTS v. STATE OF GEORGIA.

      Appellant’s Motion for Extension of Time to File Discretionary Application
for Appeal is DENIED.

                                     Court of Appeals of the State of Georgia
                                                                          10/15/2014
                                            Clerk’s Office, Atlanta,____________________
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.